UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 23, 2009 COMPUTER SCIENCES CORPORATION (Exact name of Registrant as specified in its charter) Nevada 1-4850 95-2043126 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3170 Fairview Park Drive Falls Church, Virginia (Zip Code) (Address of Principal Executive Offices) Registrant’s telephone number, including area code(703) 876-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On September 23, 2009, Computer Sciences Corporation issued a press release announcing that it has been selected to enter into exclusive negotiations with Zurich Financial Services Group for a new information technology (IT) services contract in Europe and North America. The press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Exhibit 99.1Press Release, dated September 23, 2009. Item 9.01.Financial Statements and Exhibits Exhibit 99.1Press Release, dated September 23, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. COMPUTER SCIENCES CORPORATION Dated: September 23, 2009 By /s/ William L. Deckelman, Jr. William L. Deckelman, Jr. Vice President, General Counsel and Secretary EXHIBIT INDEX Exhibit 99.1Press Release, dated September 23, 2009.
